                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

TOM BLACKMON                                                                    PLAINTIFF
ADC #51930

V.                           CASE NO. 4:19-cv-00868 JM

CRYSTAL TAYLOR, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 8th day of January, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
